46 N.Y.2d 960 (1979)
Le Cesse Bros. Contracting, Inc., Respondent,
v.
Town Board of the Town of Williamson, Respondent, and Murray Walter, Inc., Appellant.
Court of Appeals of the State of New York.
Argued February 6, 1979.
Decided March 20, 1979.
Rodney A. Richards and Bruce O. Becker for appellant.
Douglas S. Gates for Le Cesse Bros. Contracting, Inc., respondent.
Charles J. Dittmar for Town of Williamson, respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG.
Order affirmed, with costs, for the reasons stated in the opinion by Mr. Justice RICHARD D. SIMONS at the Appellate Division (62 AD2d 28).